     Case 2:18-cv-00870-KJM-EFB Document 19 Filed 05/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    AARON LAMONT STRIBLING,                            No. 2:18-cv-0870-KJM-EFB P
11                       Plaintiff,
12              v.                                       ORDER
13    BRITTON,
14                       Defendant.
15

16          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

17   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

18   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On March 25, 2020, the magistrate judge filed findings and recommendations, which were

20   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

21   recommendations were to be filed within fourteen days. Plaintiff has not filed objections to the

22   findings and recommendations.1

23          The court presumes that any findings of fact are correct. See Orand v. United States,

24   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

25   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

26          1
              Although it appears from the file that plaintiff’s copy of the findings and
27   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility
     to keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f),
28   service of documents at the record address of the party is fully effective.
                                                        1
     Case 2:18-cv-00870-KJM-EFB Document 19 Filed 05/05/20 Page 2 of 2

 1   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
 2   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 3   supported by the record and by the proper analysis.
 4          Accordingly, IT IS HEREBY ORDERED that:
 5          1. The findings and recommendations filed March 25, 2020, are adopted in full; and
 6          2. This action is DISMISSED without prejudice for the reasons set forth in the
 7   February 12, 2020 screening order (ECF No. 15).
 8   DATED: May 4, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
